The plaintiff’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 785 (AC 11164), is granted, limited to the following issues:
“1. Did the Appellate Court misconstrue the initial presentation of the separation agreement as an *902‘approved agreement’ with respect to the award of alimony where the initial agreement reserved the determination of alimony for a date in the future?
Decided July 27, 1994
The Supreme Court docket number is SC 14985.
Herman H. Tamow, in support of the petition.
Wesley W. Horton, in opposition.
“2. Did the Appellate Court correctly conclude that in a separation agreement that reserves the issue of ‘alimony’ for determination at a later date, that the term ‘alimony’ was limited to periodic alimony and did not include lump sum alimony?”